Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct claims 19-23 for depending on cancelled claim 18: 

1. (Previously Presented) A method comprising: 
with a serverless function infrastructure, associating a routing secret with a function sequence, the routing secret comprising a hash of information associated with the function sequence; 
with a sequence controller of the serverless function infrastructure, appending the routing secret to a header of a request to invoke a first function of the function sequence; 
with the serverless function infrastructure, invoking the first function of the function sequence, in response to authenticating the routing secret in the header of the request; and 
after the first function has been invoked and before the first function completes execution, with a serving controller of the serverless function infrastructure, preloading subsequent functions of the function sequence.

2. (Cancelled)

3. (Original) The method of claim 1, wherein the first function is run on a container within the serverless function infrastructure.

4. (Original) The method of claim 1, wherein the header includes a hypertext transfer protocol header.

5. (Original) The method of claim 1, wherein the serverless function infrastructure uses hypertext transfer protocol secure to communicate between nodes in the infrastructure.

6. (Original) The method of claim 1, further comprising, establishing transport layer security (TLS) connections between nodes in the serverless function infrastructure.

7. (Original) The method of claim 1, wherein preloading the subsequent functions comprises starting up containers for those functions and loading the functions within the containers.

8. (Original) The method of claim 1, wherein the routing secret comprises a key value pair.

9. (Previously Presented) A method performed by a serverless function infrastructure, the method comprising: 
receiving a request to execute a first function, the first function being a first of a chain of functions; 
executing the first function; 
before completing execution of the first function, preloading subsequent functions in the chain of functions; 
upon completion of the first function, invoking a subsequent function in the chain of functions, the invoking comprising placing a routing secret in a header of a request to invoke the subsequent function in the chain of functions, the routing secret comprising a hash of information associated with the function sequence; and 
in response to authenticating the routing secret in the header of the request, executing the subsequent function.

10. (Original) The method of claim 9, further comprising, executing the first function within a container of the serverless function infrastructure.

11. (Original) The method of claim 9, further comprising, executing the subsequent function within a container of the serverless function infrastructure.

12. (Original) The method of claim 9, further comprising, establishing secure tunnels between nodes of the serverless function infrastructure.

13. (Original) The method of claim 9, wherein the request comprises a hypertext transfer protocol request.

14. (Original) The method of claim 9, wherein the header comprises a hypertext transfer protocol secure header.

15. (Previously Presented) The method of claim 9, wherein the routing secret has the routing sequence embedded therein.

16. (Cancelled)

17. (Previously Presented) A system comprising: 
a processor; and 
a memory comprising machine readable instructions that when executed by the processor, cause the system to: 
receive a request to execute a first function, the first function being a first of a chain of functions; 
execute the first function; 
before completing execution of the first function, preload subsequent functions in the chain of functions; [[and]] 
upon completion of the first function, invoke a subsequent function in the chain of functions, the invoking comprising placing a routing secret in a header of a request to invoke the subsequent function in the chain of functions, the routing secret comprising a hash of information associated with the function sequence; and 
in response to authenticating the routing secret in the header of the request, execute the subsequent function.

18. (Cancelled)

19. (Currently Amended) The system of claim 17, wherein the first function is run on a container within the serverless function infrastructure.

20. (Currently Amended) The system of claim 17, wherein the header includes a hypertext transfer protocol header.

21. (Currently Amended) The system of claim 17, further comprising, establishing transport layer security (TLS) connections between nodes in the serverless function infrastructure.

22. (Currently Amended) The system of claim 17, wherein preloading the subsequent functions comprises starting up containers for those functions and loading the functions within the containers.

23. (Currently Amended) The method of claim 17, wherein the routing secret comprises a key value pair.

Allowable Subject Matter
Claims 1, 3-15, 17, 19-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456